DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. Patent No. 5105968) in view of Kubota (JP2017125364).
Regarding Claim 20, Fiterman et al. discloses a system comprising: a first enclosure 11 (Figure 4) exhibiting a substantially rectangular or square footprint (Figure 2); an upper door in the first enclosure 32 (Figure 4), the upper door having a chute 36 (Figure 4) which forms a downward slide when the upper door is closed (Figure 4); and a lower compartment (Figure 4) for removably receiving a second enclosure 62 (Figure 4), wherein the second enclosure, when placed inside the lower compartment, is configured to receive items that slide down the chute when the upper door is closed (Figure 4) and the lower compartment comprises a first hinged door 30 (figure 5).  Fiterman et al. does not disclose one or more lift-off hinges coupling the first hinged door and secured by a cover and being sized to approximately fit one or more dimensions of a data center tile.  However, Kubota teaches one or more lift-off hinges 12/13 (Figure 1) coupling the first hinged door (when combined with Fiterman et al.) and secured by a cover 15 (Figure 1) and it would have been an obvious matter of design choice to have the above measurements since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A)
Claims 1-5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. Patent No. 5105968) in view of Kubota (JP2017125364) and Zelenko (U.S. Patent No. 3722236).
Regarding Claim 1, Fiterman et al. discloses an apparatus comprising: an outer bin 11 (Figure 4) that includes: a security chute 32 (Figure 4) for accepting deposit of one or more items; an inner chamber (Figure 4); and a first hinged door 30 (Figure 2) equipped with a lockable latch 120 (Figure 2) to secure the first hinged door shut; and an inner bin 62 (Figure 4) sized to fit within the inner chamber, such that when the first hinged door is closed that a front surface of the inner bin sits approximately flush with an inner surface of the first hinged door (Figure 4), wherein the inner bin includes; a hinged lid 80 (Figure 4), wherein the hinged lid is configured to remain open and to remain folded approximately flush against a back surface of the inner bin when the inner bin is within the inner chamber (Figure 4); a second lockable latch 114 (Figure 6) to surface the hinged lid shut; and one or more wheels 94 (Figure 4) coupled to a base of the inner bin (Figure 4) and a first hinged door 30 (Figure 5).  Fiterman et al. does not disclose one or more lift-off hinges coupling the first hinged door of the outer bin, wherein at least one lift-off hinge of the one or more lift-off hinges is secure by a cover and a multi-point lockable latch and a second multi-point lockable latch.  However, Kubota teaches one or more lift-off hinges 12/13 (Figure 1) coupling the first hinged door of the outer bin (when combined with Fiterman et al.), wherein at least one lift-off hinge of the one or more lift-off hinges is secure by a cover 15 (Figure 1) and Zelenko teaches a multi-point lockable latch 62/64 (Figure 1) and a second multi-point lockable latch 62/64 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fiterman et al. to include lift off hinges and multi-point latches, as taught by Kubota and Zelenko, in order to provide easy access to the interior and a stronger locking mechanism.
Regarding Claims 2-4, Fiterman et al., Kubota and Zelenko teach all the limitations substantially as claimed except for the outer bin is sized such that a base of the outer bin exhibits a footprint that approximately matches dimensions of a data center tile, the footprint is substantially square and is approximately 24” by 24” and the outer bin is approximately 48” tall.  However, it would have been an obvious matter of design choice to have the above measurements since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A)
Regarding Claim 5, Fiterman et al. discloses the outer bin and the inner bin are made substantially of metal (Column 3, lines 8-11; Column 5, lines 25-30).
Regarding Claims 12 and 13, Kubota teaches the one or more lift-off hinges are configured to enable removal of the first hinged door from the outer bin when the first hinged door is opened (figure 6) and the one or more lift-off hinges are configured to enable opening of the first hinged door to at least a sixty degree angle relative to a plane of an external surface of a side of the outer bin (Figure 6).
Claims 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. Patent No. 5105968) in view of Zelenko (U.S. Patent No. 3722236), Kubota (JP2017125364) and Richardson (U.S. Patent No. 1364209).
Regarding Claim 14, Fiterman et al., Zelenko and Kubota teach all the limitations substantially as claimed except for the inner bin includes one or more folding handles coupled to one or more external sides of the inner bin, such that the one or more folding handles are usable to facilitate moving the inner bin.  However, Richardson teaches one or more folding handles (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fiterman et al., Zelenko and Kubota to include one or more lift off hinges and one or more folding handles, as taught by Richardson, in order to allow for easy movement of the inner bin.
Regarding Claim 17, Fiterman et al. discloses a method for facilitating secure collection and transport of items from a data center (Figure 4), the method comprising: accepting items passed through a security chute of a lockable outer bin (Figure 4), resulting in received items; collecting the received items via an inner bin that is positioned within the lockable outer bin (Figure 4), wherein when the inner bin is positioned within the lockable outer bin (Figure 4), a folding lid of the inner bin is open (Figure 4); enabling unlocking a door on the lockable outer bin and removing the inner bin from the lockable outer bin via one or more wheels coupled to a bottom surface of the 25Attorney Docket No.: ORACP0259Client Reference No. ORA200388-US-NPinner bin (Figure 5 and 6) and; facilitating locking the folding lid on the inner bin in a closed (Figure 6); and facilitating transporting contents of the inner bin from the data center via the one or more wheels (Column 1, lines 62-668; Column 2, lines 1-20) and the lower compartment comprises a first hinged door 30 (Figure 5).  Fiterman et al. does not disclose one more lift-off hinges coupling the first hinged door secured by a cover and a multi-point lockable latch coupled to the folding lid and one or more folding handles coupled to one or more outer surfaces of the inner bin.  However, Kubota teaches one more lift-off hinges 12/13 (Figure 1) coupling the first hinged door secured by a cover 15 (figure 1), Zelenko teaches a multi-point latch 62/64 (Figure 1) and Richardson teaches one or more folding handles (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fiterman et al. to include lift off hinges, a multi-point latch and one or more folding handles, as taught by Kubota, Zelenko and Richardson, in order to allow for stronger latching of the lid and easy access to the interior and easy movement of the inner bin.
Regarding Claim 19, Fiterman et al. discloses when the folding lid of the inner bin is open when the inner bin is within the lockable outer bin (Figure 4), a top surface of the folding lid is positioned approximately flush against an outer surface of a side of the inner bin (Figure 4), and wherein the folding lid includes a lip that extends from at least three edges of an inner surface of the folding lid (Figure 4), whereby security of the folding lid is enhanced relative to a lid lacking the lip (Figure 4).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. Patent No. 5105968) in view of Kubota (JP2017125364), Zelenko (U.S. Patent No. 3722236) and Andreozzi (U.S. Patent No. 8523050).
Regarding Claim 15, Fiterman et al., Kubota and Zelenko teach all the limitations substantially as claimed except for a scanning device in communication with a first mechanism for facilitating automatic opening of the security chute.  However, Andreozzi teaches a scanning device in communication with a first mechanism for facilitating automatic opening of the security chute (Column 1, lines 60-67, Column 2, lines 1-11).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fiterman et al., Kubota and Zelenko to include a scanning device, as taught by Andreozzi, in order to provide a handsfree, automatically opening chute of the container.
Regarding Claim 16, Andreozzi teaches the scanning device includes: a mechanism for scanning a code affixed to the one or more items and logging information in a database, the information being associated with the scanning device via the code (Column 1, lines 60-67, Column 2, lines 1-11).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. Patent No. 5105968), Kubota (JP 2017125364) in view of Zelenko (U.S. Patent No. 3722236), Richardson (U.S. Patent No. 1364209) and Franca-Neto (U.S. Pub. No. 20170222863).
Regarding Claim 18, Fiterman et al., Kubota, Zelenko and Richardson teach all the limitations substantially as claimed except for the lockable outer bin fits approximately within a tile of the data center, and wherein the items include one or more memory devices to be removed from the data center or otherwise destroyed.  However, it would have been an obvious matter of design choice to have the above measurements since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(A).  Also, Franca-Neto teaches a memory device 504 (Figure 5A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fiterman et al., Kubota, Zelenko and Richardson to include a memory device, as taught by Franca-Neto, in order to provide for protected disposal.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 6-9, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733